 
 
I 
108th CONGRESS
2d Session
H. R. 5055 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Moore (for himself, Mr. Bachus, Mr. Hill, Mr. Ramstad, Mr. Udall of Colorado, Mr. Simmons, Mr. Berry, Ms. Ros-Lehtinen, Mr. Israel, Mr. Osborne, Mr. Tom Davis of Virginia, Mr. Ford, Mr. Kanjorski, Mr. Murtha, Mr. Lampson, Ms. Solis, Ms. Carson of Indiana, Mr. Price of North Carolina, Mr. Stupak, Ms. Pelosi, Mr. Linder, Mrs. Tauscher, Mr. Dingell, Mr. Dooley of California, Mr. Crowley, Mr. Shays, Mr. Pascrell, Mrs. Bono, Mr. Foley, Mr. Brown of South Carolina, Mr. Gordon, Mr. Larsen of Washington, Mr. Rangel, Mr. Schiff, Mr. Etheridge, Mr. Udall of New Mexico, Mr. Clay, Mrs. Jones of Ohio, Ms. Waters, Mr. Payne, Mr. Jones of North Carolina, Ms. Berkley, Mr. Cooper, Mr. Tanner, Mrs. Lowey, Mr. Bishop of New York, Mr. Ackerman, Mrs. Capps, Mr. Pastor, Mr. Andrews, Mr. Hefley, Mr. Brown of Ohio, Mr. Strickland, Ms. Lofgren, Mr. Kennedy of Rhode Island, Mr. Doggett, Mr. Frost, Mr. Boswell, and Mr. Bonner) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to increase the amount of the military death gratuity from $12,000 to $50,000. 
 
 
1.Increase in death gratuity payable with respect to members of the Armed Forces 
(a)Amount of death gratuitySection 1478(a) of title 10, United States Code, is amended by striking $12,000 and inserting $50,000. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to deaths occurring on or after September 11, 2001. 
(c)OffsetThe Secretary of Defense shall derive funds for amounts payable during fiscal year 2005 by reason of the amendment made by subsection (a) from amounts available for that fiscal year for travel for personnel assigned to, or employed in, the Office of the Secretary of Defense. Amounts for such purpose shall be transferred to the appropriate accounts of the Department of Defense available for such payments, and amounts so transferred shall not be counted for purposes of any limitation on the amount of transfers of Department of Defense funds during that fiscal year. 
 
